       Case 4:19-cv-00010-BMM Document 28 Filed 05/30/19 Page 1 of 3



Cody Wofsy*                             Alex Rate
American Civil Liberties Union          Elizabeth K. Ehret
Foundation, Immigrants’ Rights          American Civil Liberties Union of
Project                                 Montana Foundation, Inc.
39 Drumm Street                         P.O. Box 1968
San Francisco, CA 94111                 Missoula, MT 59806
(415) 343-0774
                                        Telephone: (406) 204-0287
cwofsy@aclu.org
                                        ratea@aclumontana.org
                                        ehrete@aclumontana.org
Omar C. Jadwat*
American Civil Liberties Union
                                        Danielle Coffman
Foundation, Immigrants’ Rights
                                        Crowley Fleck, PLLP
Project
                                        1667 Whitefish Stage
125 Broad Street, 18th Floor
                                        Kalispell, MT 59901
New York, NY 10004
                                        Telephone: (406)752-6644
(212) 549-2600
                                        dcoffman@crowleyfleck.com
ojadwat@aclu.org
                                        *Admitted Pro Hac Vice

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

  ANA SUDA and MARTHA                       )
  HERNANDEZ,                                )
                Plaintiffs,                 )  Civil Action No. CV-19-10-GF-
      v.                                    )  BMM
                                            )
  UNITED STATES CUSTOMS AND )
  BORDER PROECTION; CBP                     )
  COMMISSIONER KEVIN K.                     )   PLAINTIFFS’ NOTICE OF
  MCALEENAN, in his official                ) CHANGE OF PHONE NUMBER
  capacity; CBP AGENT PAUL                  )
  O’NEAL, in his individual and official )
  capacities; and JOHN DOES 1-25, in        )
  their individual and official capacities. )
                                            )
                       Defendants.          )
         Case 4:19-cv-00010-BMM Document 28 Filed 05/30/19 Page 2 of 3



        Notice is hereby given to the Court that the Plaintiffs’ counsel of record,

Alex Rate and Elizabeth K. Ehret, have a change of phone number: (406) 204-

0287.

        The contact information for all other Plaintiffs’ counsel remains the same.


This change is effective immediately.


        Respectfully submitted this 30th day of May, 2019.




                                              /s/ Alex Rate

                                             Alex Rate
                                             AMERICAN CIVIL LIBERTIES
                                             UNION OF MONTANA
                                             FOUNDATION, Inc.
                                             P.O. Box 1968
                                             Missoula, MT 59806

                                             Counsel for Plaintiffs




                                      PLAINTIFFS’ NOTICE OF CHANGE OF PHONE NUMBER -2
       Case 4:19-cv-00010-BMM Document 28 Filed 05/30/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing was served via

ECF on May 30, 2019, and directed to the following:


VICTORIA L. FRANCIS
Assistant U.S. Attorney
2601 2nd Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 247-6101
FAX: (406) 657-6058
Email: victoria.francis@usdoj.gov

CHAD C. SPRAKER
Assistant U.S. Attorney
901 Front Street, Suite 1100
Helena, MT 59626
Phone: (406) 457-5120
FAX: (406) 457-5130
Email: chad.spraker@usdoj.gov

CORY R. LAIRD
LANCE P. JASPER
Reep, Bell, Laird and Jasper, P.C.
P.O. Box 16960, 2955 Stockyard Road
Missoula, Montana 59808
Phone: (406) 541-4100
FAX: (406) 541-4101
laird@westernmontanalaw.com
jasper@westernmontanalaw.com

                                                   /s/ Alex Rate
                                                   ACLU of Montana

                                                   Counsel for Plaintiffs




                                    PLAINTIFFS’ NOTICE OF CHANGE OF PHONE NUMBER -3
